BROCK, Judge.
Defendant Grant excepts to the introduction into evidence of photographs for the limited purpose of illustrating the testimony of State’s witness Rex Allen Shirley. Defendant Grant contends that the witness never properly identified the photographs as being the automobile he saw, but stated only that it “looked like” the automobile he saw. This evidence was admitted for the sole purpose of illustrating the witness’ testimony to *725the court and jury. The witness testified that the photographs contained an image like the automobile he observed. This identification is sufficient. Stansbury, N. C. Evidence (Brandis Revision) § 34, p. 93. This assignment of error is without merit.
Defendant Grant excepts to S.B.I. agent Campbell’s testimony that Mr. & Mrs. Moye identified defendant Grant from photographs. Defendant’s objection to this testimony was overruled at trial. Defendant did not reveal his reasons for his objection, nor did he request a voir dire. Yet, on appeal defendant contends it was the trial court’s duty, upon his objection, to conduct a voir dire and making findings of fact. Agent Campbell’s testimony was offered only as corroboration to the same testimony, already in evidence, by Mr. & Mrs. Moye to the effect that they had identified defendant Grant from photographs. This assignment of error is without merit.
Defendant Grant assigns as error the allowance of evidence showing that on 22 April 1971 defendant Grant paid a fine for a liquor violation for himself and defendant Tomlinson to the Clerk of Court, Lenoir County. The evidence admitted showed that defendant Grant paid for his fine with several new one hundred dollar bills, corresponding to other State’s evidence that several new hundred dollar bills were taken from Mr. Moye. Defendant contends that this evidence is too remote from the commission of the crime — two days afterwards — to be proper proof of the element of motive. Defendant further contends that this testimony allowed the State to impeach defendant’s character, in the absence of his taking the stand, by the introduction of evidence of a prior conviction, and that it also deprived defendant of his right not to testify by forcing him to take the stand to explain this evidence. Defendant, in fact, did later testify and admit the transaction that is the subject of this exception.
Evidence of other offenses is admissible, in the absence of the defendant testifying, if it is relevant for some proper purpose other than showing accused’s character or disposition. Such other proper purposes include knowledge, intent, motive, and plan or design. See Stansbury, N. C. Evidence (Brandis Revision) § 92. In the present case, the payment, after the commission of a crime, of a debt was offered as proof of the element of motive for the actual crime itself. This was a proper purpose and, in our opinion, there is a relevant connection *726between this evidence and the commission of the crimes. This assignment of error is overruled.
No useful purpose would be served by a seriatim discussion of all of defendant Grant’s and defendant Tomlinson’s assignments of error. Suffice it to say that we have carefully examined each and every one of them and find them to be without merit. In our opinion, each defendant had a fair trial, free from prejudicial error.
No error.
Judges Hedrick and Vaughn concur.